 

Exhibit 10.1

 

Fifth Supplemental Agreement to Loan Agreement

 

Agreement Number: BR2011021-013

 

Party A (Creditor): Bairui Trust Co., Ltd. Legal Representative: Baojun MA
Address: ZhongyuanGuangfa Development Financial Building, No. 10 Business
Waihuan Road, Zhengdong New District, Zhengzhou Contact Address:
ZhongyuanGuangfa Development Financial Building, No. 10 Business Waihuan Road,
Zhengdong New District, Zhengzhou Telephone: 0371-69177223         Fax:
          0371-69177300     Party B (Debtor): Henan Pingdingshan Hongli Coking
and Coal Co., Ltd. Legal Representative: Jianhua LV Address: The intersection
between Kuanggong Road and Tiyu Road ,Xinhua District, Pingdingshan Contact
Address: The intersection between Kuanggong Road and Tiyu Road ,Xinhua District,
Pingdingshan Telephone: 0375-2912016           Fax:           0375-2920035    
Party C (Guarantor): Pingdingshan Hongyuan Energy Science and Technology
Development, Co., Ltd. Legal Representative: Jianhua LV Address: West Renmin
Road, Chengguan Town, Baofeng County, Pingdingshan, Henan Province, People’s
Republic of China Contact Address: West Renmin Road, Chengguan Town, Baofeng
County, Pingdingshan, Henan Province, People’s Republic of China Telephone:
0375-2912016           Fax:          0375-2920035     Party D (Guarantor):
Jianhua LV Identification Number: 410403196711232014 Address: Kaiyuan South Road
East Yard No. 2, Building No. 3, No.134, Zhanhe District, Pingdingshan, Henan
Province Contact address: Kaiyuan South Road East Yard No. 2, Building No. 3,
No.134, Zhanhe District, Pingdingshan, Henan Province Telephone: 13903750608
            Fax:          0375-2920035

 

In view of:

 

  1. Pursuant to request from Pingdingshan Rural Agricultural Trust Cooperative
(hereinafter “Trustee”), Party A established Barui Baoying No. 117 Capital Trust
(Hongli Coke), and disbursed funds from such trust to Party B in the form of
loans.

 

  2. Party A, Party B, Party C and Party D entered into the following
agreements: Loan Agreement (Agreement Number: BR2011021-002, the “Loan
Agreement”) on April 2, 2011; Supplemental Agreement to Loan Agreement
(Agreement Number: BR2011021-005, the “First Supplemental Agreement”) on
November 30, 2011; Second Supplemental Agreement to Loan Agreement (Agreement
Number: BR2011021-008, the “Second Supplemental Agreement”) on April 23, 2013;
Third Supplemental Agreement to Loan Agreement (Agreement Number: BR2011021-011,
the “Third Supplemental Agreement”) on April 2, 2014; and Fourth Supplemental
Agreement to Loan Agreement (Agreement Number: BR2011021-012, the “Fourth
Supplemental Agreement”) on April 3, 2014. The Agreement set the terms that
Party A will disburse trust loan to Party B, while Party C and Party D will be
the guarantors of the loan. The Loan Agreement, the First Supplemental
Agreement, the Second Supplemental Agreement, the Third Supplemental Agreement,
and the Fourth Supplemental Agreement are collectively referred to as the
“Original Agreement.”

 



 

 

 

  3. As agreed by Trustee, Party B has applied with Party A for payment
extension, which extension Party A is processing in accordance with the
application.

 

Now, Party A, Party B, Party C and Party D, after negotiations, mutually enter
into this agreement to amend the terms of the Original Agreement.

 

  1. The Amended Terms

 

  a. The parties hereby agree that the loan principal of RMB 78,000,000.00
originally due on April 2, 2015 is now due on April 2, 2016.

 

  b. The applicable interest rate for the loan principal outstanding commencing
as of the date hereof shall be 11.88% per year.

  

  c. The interest rate (based on 11.88% per year) is calculated on a daily basis
(based on 365 days per year) from the actual date that Party A issues a loan.
Interest payment is settled on the 20th day of the final month of each calendar
quarter. Principal is due on the last interest payment date, with all
outstanding interest due along with the principal. If settlement date falls on
legal or public holiday, then settlement date shall be the first working day
thereafter. Interest payment shall be made into an account designated by Party
A.

 

  2. Notice and Delivery

 

Any notice or response relating to this agreement shall be by personal delivery,
certified mail, express mail or facsimile. The following shall constitute
delivery:

 

  a. If by personal delivery, the date such delivery is signed for by the
intended recipient;

 

  b. If by certified mail, on the fifth working day after mailing date;

 

  c. If by express mail, on the third working day after mailing date;

 

  d. If by facsimile, on the date of transmission.

 

All notices under this agreement shall be made in accordance with the contact
information set forth at the beginning of this agreement. Each of Debtor and
Guarantors must notify Creditor in writing at least 15 days in advance of any
change to its contact information, and shall be solely responsible for any legal
liabilities resulting from ineffective notice due to noncompliance with this
provision.

 

  3. Others

 

  a. This agreement shall supplement the Loan Agreement, and this agreement
shall govern if there is any inconsistency with the Loan Agreement, the First
Supplemental Agreement, the Second Supplemental Agreement, the Third
Supplemental Agreement or the Fourth Supplemental Agreement, provided that any
terms not covered by this agreement shall be governed by the Loan Agreement, the
First Supplemental Agreement, the Second Supplemental Agreement, the Third
Supplemental Agreement, and the Fourth Supplemental Agreement.

 

  b. This agreement shall become effective after its signing by the legal
representatives or other authorized representatives of Parties A, B, C and D (or
their seals).

 

  c. This agreement shall be made in six copies, with Parties A and B each
holding two, and Parties C and D each holding one, all having the same legal
effect.

 



 

 

 

Signature Page of Agreement BR2011021-013

 

Party A (Creditor): Bairui Trust Co., Ltd. [seal]     Legal representative or  
Authorized Representative:  /s/ Baojun MA     Party B (Debtor): Pingdingshan
Hongli Coal and Coking Co., Ltd. [seal]     Legal representative or   Authorized
Representative: /s/ Jianhua LV     Party C (Guarantor): Pingdingshan Hongyuan
Energy Science and Technology Development Co., Ltd. [seal]     Legal
representative   or Authorized Representative: /s/ Jianhua LV     Party D
(Guarantor): /s/ Jianhua LV

 

The agreement is entered into in Zhengdong New District, Zhengzhou, Henan
Province, on April 3, 2015 

 



 

 